Exhibit 10.24

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS AMENDMENT AGREEMENT is made as of the 13th day of March, 2006 effective as
of March 1, 2006.

 

BETWEEN:

(1)                                                          Ness
Technologies, Inc.
a Delaware Corporation
of Kiryat Atidim,Israel
( hereinafter including any subsidiary the “Company”)

 

(2)                                                          Mr. Tuvia Feldman
(the “Executive”)

 

WHEREAS, the Parties have previously entered into an Employment Agreement dated
as of December 12, 1995 and addendum as of August 27, 2000 (the “Employment
Agreement”), setting forth the terms and conditions of the employment
relationship of the Executive with the Company;

 

WHEREAS, the Parties desire to amend the provisions of the Employment Agreement
in the manner hereinafter appearing:

 

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound, the parties hereto hereby agree as follows:

 

1.                                       In this Agreement, unless there is
something in the subject or context inconsistent therewith, capitalized terms
appearing in this Agreement shall have the meaning assigned to them in the
Employment Agreement

 

2.                                       The Employment Agreement shall hereby
be amended as follows:

 

In section H (1) and H (2) the advance notice period upon termination by either
party shall be extended to 12 months.

 

3.                                       Except as set forth in Section 2
hereof, the terms, conditions and agreements set forth in the Employment
Agreement are hereby ratified and confirmed and shall continue in full force and
effect.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
above written.

 

Ness Technologies Inc.

 

 

 

BY:

/s/ AHARON FOGEL

 

 

/s/ RAVIV ZOLLER

 

 

 

Aharon Fogel

 

Raviv Zoller

 

 

Title:

Chairman of the Board

 

President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

The Executive

 

/s/ TUVIA FELDMAN

 

 

 

 

Tuvia Feldman

 

 

 

--------------------------------------------------------------------------------